Candler, Justice.
A motion has been made to transfer this case to the Court of Appeals on the ground that that court and not the Supreme Court has jurisdiction thereof. The motion is meritorious and must be sustained under the unanimous ruling of this court in Taylor v. Smith, 211 Ga. 5 (83 SE2d 602). In that case, as in this one, it was stated in the bill of exceptions that the Supreme Court had jurisdiction to review *623the case because it involved, a constitutional question — a question respecting the validity of the compensation act which the attacking party attempted to make for the first time in the superior court on the hearing of an appeal from a judgment rendered by the State Board of Workmen’s Compensation. It was there held that the constitutional question was not timely raised and for that reason could not be decided. See also Burnett v. Burnett, 209 Ga. 353 (72 SE2d 459), and the cases there cited. Accordingly, the case is
Argued January 17, 1963
Decided February 7, 1963.
Herschel H. Hutchins, for plaintiff in error.
Gambrell, Harlan, Bussell, Moye & Richardson, James C. Hill, Edward W. Killorin, contra.

Transferred to the Court of Appeals.


All the Justices concur.